NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
LADY LOUISE BYRON,
C'lozimant-Appellan,t, ~
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7170 `
Appeal from the United States Court of Appea1s for
Veterans C1aims in case no. 09-4634, Judge Mary J.
Schoe1en.
ON MOTION
ORDER
Upon consideration of Lady LouiSe Byron's motion
and corrected motion to expedite proceedings in this case,
Byron having filed her opening brief two days after the
docketing of this appea1,
IT ls ORDERED THAT:

BYRON V. DVA 2
The motions are granted The Secretary of Veterans
Affairs must file his brief no later than September 12,
2011. Byron must file her reply brief and the joint ap-
pendix no later than September 19, 2011. The case will
be placed on the November 2011 argument calendar.
FoR THE CoURT
AUG 1 1 ml /S/ Jan H0rba1y
Date J an Horba1y
Clerk
ccc EdWard R. Reines, Esq. F!LED
Jeanne E. Davidson, Esq. H'SiEEL¢i§B€Fi;A?_P¢§§%|ds\{OR
53 AuG 11zo11
.|AN' HORBALY
. CLERK